DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the surface modifying composition of the claimed invention results in reduced spread areas on the topsheet as well as increased absorption by the underlying layers, it is noted that no evidence linking the claimed range of the ratio of hydrophobic particles and hydrophobic binder to reduction of spread areas. The present specification does not show any unexpected results that flow from the claimed ranges, or show any criticality of the claimed ranges. Applicant argues that keeping fluid in droplet form rather than letting is spread is accomplished via a high contact angle and low contact angle hysteresis, but does not provide any quantitative link between the claimed ratio and the contact angle. The present specification is completely silent as to the contact angle or contact angle hysteresis. Applicant’s arguments do not replace evidence where evidence is necessary (see MPEP 2145(I)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a Free Fluid Acquisition Time of less than 28s”, and the claim also recites less than 26s, 24s, 22s, 20s, 18s, 16s, 14s, 12s, 10s, 8s, or 6s which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (2016/0166443) in view of Day et al. (2015/0038933).
With respect to claims 1 and 7-8, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. 
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas, the article having a Free Fluid Acquisition Time of less than 30 s, and the hydrophobic particles and hydrophobic binder having a ratio from 4:1 to 1:4. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The hydrophobic composition includes hydrophobic silica, as disclosed in paragraph [0057]. Silica is well known in the art to inhibit odors in absorbent articles. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic composition of Arora with hydrophobic silica, as taught by Day, to achieve the predictable result of a composition that inhibits odors.
Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Arora with a Free Fluid Acquisition Time of less than 30 seconds to achieve the predictable result of an article that quickly and effectively acquires fluids to keep the wearer’s skin dry.
Arora further discloses in paragraph [0215] that the hydrophobic binder is present in the master batch in an amount of 40% by weight, but remains silent as to the amount of hydrophobic particles. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic particles in an amount such that the ratio of hydrophobic particles and hydrophobic binder is in the range of 4:1 to 1:4 to achieve the predictable result of a master batch having a sufficient amount hydrophobic silica to provide effective odor control without having to reduce the amount of binder present.
With respect to the topsheet stain area of less than 30 mm2, the topsheet stain area is dependent on the presence of a surface modifying composition and the effective aperture area of the topsheet. Arora discloses the claimed surface modifying composition and effective aperture area, and therefore will inherently exhibit the claimed topsheet stain area of less than 30 mm2. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet of modified Arora to exhibit a topsheet stain area of less than 30 mm2 to 
With respect to claim 2, Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time of less than 28 s. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Arora with a Free Fluid Acquisition Time of less than 28 seconds to achieve the predictable result of an article that quickly and effectively acquires fluids to keep the wearer’s skin dry.
With respect to claim 3, Arora discloses the body surface of the topsheet has an effective aperture area of less than 3.5 mm2, as disclosed in paragraph [0368].
With respect to claim 4, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 5, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 6, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire nonwoven material that forms the topsheet, it therefore coats the front, central, and rear portions of the body surface of the topsheet.
With respect to claim 9, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
With respect to claim 10, the article of Arora exhibits an average % effective area of less than 20%, as disclosed in paragraph [0367].
With respect to claims 11 and 15-16, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. The article exhibits an average % effective area of less than 20%, as disclosed in paragraph [0367].
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas, and the hydrophobic particles and hydrophobic binder having a ratio from 4:1 to 1:4. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The 
Arora discloses in paragraph [0215] that the hydrophobic binder is present in the master batch in an amount of 40% by weight, but remains silent as to the amount of hydrophobic particles. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic particles in an amount such that the ratio of hydrophobic particles and hydrophobic binder is in the range of 4:1 to 1:4 to achieve the predictable result of a master batch having a sufficient amount hydrophobic silica to provide effective odor control without having to reduce the amount of binder present.
With respect to the topsheet stain area of less than 30 mm2, the topsheet stain area is dependent on the presence of a surface modifying composition and the effective aperture area of the topsheet. Arora discloses the claimed surface modifying composition and effective aperture area, and therefore will inherently exhibit the claimed topsheet stain area of less than 30 mm2. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet of modified Arora to exhibit a topsheet stain area of less than 30 mm2
With respect to claim 12, Arora discloses the body surface of the topsheet has an effective aperture area of less than 3.5 mm2, as disclosed in paragraph [0368].
With respect to claim 13, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 14, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire nonwoven material that forms the topsheet, it therefore coats the front, central, and rear portions of the body surface of the topsheet.
With respect to claim 17, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 18, the article of Arora further comprises an acquisition layer 52 between the topsheet 24 and core 28, as shown in figure 28.
With respect to claim 19, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-11, 13-16, and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, and 14 of copending Application No. 16/021,169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose all aspects of the claimed invention with the exception of a Free Fluid Acquisition Time of less than 30 s. With respect to claim 11, the present claim does not disclose a topsheet stain area of less than 30 square mm. Achieving a topsheet stain area of less than 30 square mm would have been an obvious modification to reduce visible staining on the topsheet to improve the aesthetic appearance of the article.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.